Citation Nr: 0813101	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-13 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right index finger injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from November 1977 to August 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in August 2005.

In the VA Form 9 the appellant submitted in May 2006, he 
requested a Travel Board hearing.  In August 2006, the 
appellant requested a decision review officer (DRO) hearing; 
this was scheduled for November 2006, but the appellant 
failed to report.  In August 2007, the appellant's 
representative submitted a written statement in which he 
stated that the appellant no longer wanted to have a Board 
hearing.  Therefore, as there is no current outstanding 
hearing request, the case is ready for appellate review.  See 
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  Residuals of the in-service right index finger injury are 
manifested by subjective complaints of decreased grip 
strength and dexterity, pain and pain on use and objective 
findings of six degrees of ulnar drift of the right index 
finger, an inability to flex the right index finger closer 
than three inches to the palmar crease and 5/5 right hand 
grip and pinch strength.

3.  There is no physical or radiographic evidence of right 
index finger ankylosis or of bony involvement proximal to the 
proximal interphalangeal joint.  

4.  The right index finger disability is not equivalent to an 
amputation at the proximal interphalangeal joint or proximal 
thereto.  

5.  Residual scarring has not been shown to be tender and 
painful on objective demonstration nor has limitation of 
function of the right index finger due to the scarring been 
shown.

6.  The appellant has complained of numbness of the right 
index finger and there is objective medical evidence of some 
decreased sensation on the extensor surface of the proximal 
phalanx.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the orthopedic 
and scarring residuals of the right (major) index finger 
injury is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.41, 4.45, 4.59, 4.68, 4.71, 4.71(a), 4.118, and Diagnostic 
Codes 5153, 5225, 7802, 7803, 7804, 7805 (2007).

2.  The criteria for a separate evaluation of 10 percent, but 
not more, for the neurological residuals of the right (major) 
index finger disability have been met.  Esteban v. Brown, 6 
Vet. App. 259 (1994); 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.159, 
3.321, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The appellant was notified of the information 
necessary to substantiate his increased rating claim by 
correspondence dated in May 2005 (prior to the initial AOJ 
decision in this matter).  That document informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In that letter, the RO informed 
the appellant about what was needed to establish entitlement 
to an increased rating.  The letter informed the appellant of 
what evidence was required to substantiate the increased 
rating claim and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in March 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the May 2005 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Such notice errors may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The appellant was provided with such general 
notice in the August 2005 rating which was subsequently 
redone in the April 2006 Statement of the Case (SOC).  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the March 2006 VA 
letter and in the April 2006 SOC.  As with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  This information was 
conveyed to the appellant in the May 2005 VA letter, as well 
as the March 2006 VA letter.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the right index finger 
increased rating claim after the initial decision by the AOJ, 
did not affect the essential fairness of the adjudication 
because the appellant could be expected to understand what 
was needed to establish an increased rating from the various 
notice letters sent to him by the RO and from the SOC.  In 
particular, the May 2005 letter informed the appellant of the 
need to submit evidence that his disability had increased in 
severity; that he should submit medical evidence; that he 
could submit statements from individuals who could describe 
the manner in which the disability had become worse; that he 
should inform the RO about treatment at VA facilities; that 
he could submit his own statement about his condition; and 
that he should submit all pertinent evidence in his 
possession.  The appellant was informed of the Diagnostic 
Code requirements for an increased rating in the rating 
decision and the SOC.  The March 2006 VA letter informed the 
appellant that ratings from zero to 100 percent are assigned 
to disabilities and provided additional examples of pertinent 
evidence he could submit.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed for his increased rating claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
two VA examinations.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that his service-connected right index 
finger disability is more severe than is contemplated by the 
currently-assigned rating.  He maintains that he has back 
pain and that the disability interferes with his hand 
function.  He further reports that he needs to take pain 
medication.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7. 

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate 

Diagnostic Codes for the specific joint involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The appellant underwent a VA medical examination in June 
2005.  The examiner noted that the appellant's right hand is 
his dominant hand.  The appellant said that he could not get 
a full grip with his right hand because his index finger does 
not flex fully.  He reported experiencing pain, as well as 
occasional numbness.  Flare-ups were noted to not be a 
problem and that they did not cause any additional functional 
impairment.  On physical examination, there was a scar on the 
palmar surface of the right index finger, as well as one on 
the dorsal surface of the index finger.  The scars were well-
healed and did not have any unusual sensitivity.  The 
appellant exhibited 90 degrees of flexion and complete 
extension in the metacarpal phalangeal (MCP) joint of the 
right index finger.  The proximal interphalangeal (PIP) joint 
of the right index finger had only 10 to 15 degrees of active 
flexion.  There was some reduction in sensation over the 
extensor surface of the proximal phalanx.  The strength and 
dexterity of the right index finger were limited and the 
appellant was able to flex no closer than three inches away 
from the palmar crease.

Review of the appellant's VA outpatient treatment records 
dated between May 2005 and May 2007 reveals that the 
appellant complained of right index finger pain in April 
2006.  A May 2006 functional capacity list indicated that the 
appellant had no restrictions for grasping or 
pushing/pulling.  In September 2006, the appellant again 
complained of pain in his right index finger.

The appellant underwent another VA medical examination in May 
2007; the examiner reviewed the claims file.  The appellant 
reported that his right index finger was generally pain-free, 
but that he would experience pain after striking the PIP 
joint against an object.  He denied any post-service 
surgeries, physical therapy or other treatment for the right 
index finger.  The appellant said that he took over-the-
counter pain medication for pain associated with flare-up 
pain; he said that this was beneficial.  The appellant 
complained of decreased grip strength in his right hand, as 
well as increased pain with use of the hand.  On physical 
examination, the appellant had a five-centimeter 
laceration/surgical incision scar overlying the ulna dorsum 
of the PIP joint; this scar was well-healed and nontender 
without sign of inflammation, infection or depression.  There 
also was a proximal centimeter-sized scar.  The PIP joint 
appeared minimally enlarged and arthritic in appearance.  
There was six degrees of ulnar drift of the index finger 
distal to the PIP joint.  The distal interphalangeal (DIP) 
joint appeared to be minimally enlarged and arthritic.  Grip 
strength was 5/5; pinch strength was 5/5.  The gap distance 
between the distal palmar pads of the thumb and index finger 
was zero centimeters.  The gap distance between the index 
finger distal palmar pad and the median transverse fold of 
the palm was eight centimeters.  The appellant appeared to 
have normal dexterity.  The appellant exhibited zero to 85 
degrees of MCP joint flexion on repetitive motion.  He 
exhibited 36 degrees of PIP joint flexion on repetitive 
motion; this reflected a loss of four degrees.  On repetitive 
motion of the DIP joint, the appellant had 30 degrees of 
flexion.  There was no apparent pain, weakness, fatigability 
or loss of coordination with repetitive ranges of motion.  
Radiographic examination revealed mild deformity of the 
proximal phalanx consistent with remote fracture.  The 
examiner stated that there were no sequelae of the in-service 
right index finger injury other than six degrees of ulnar 
drift at the PIP joint.

The appellant has been assigned a ten percent evaluation for 
his right index finger disability for limitation of motion.  
This has been assigned under Diagnostic Code 5225.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in full flexion, will be rated 
as amputation.  (2) Ankylosis of both the metacarpophalangeal 
and proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  (3) With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  The ratings for codes 
5216 through 5219 apply to unfavorable ankylosis or limited 
motion preventing flexion of tips to within 2 inches (5.1 
cms.) of median transverse fold of the palm.  Extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.

When limitation of motion of the index finger is considered, 
Diagnostic Code 5225 is applicable; the appellant has been 
assigned a 10 percent evaluation under this code.  Under 
Diagnostic Code 5225, favorable or unfavorable ankylosis of 
the index finger is evaluated as 10 percent disabling.

Under Diagnostic Code 5153, where there is amputation of the 
index finger through the middle phalanx or at the distal 
joint, a 10 percent evaluation is warranted, and a 20 percent 
rating is warranted where an amputation of the index finger 
occurs at the proximal interphalangeal joint or proximal 
thereto.  The appellant's right index finger disability 
cannot be considered equivalent to an amputation since he 
still has the finger and he still has function in all parts 
of the finger, even if he does have some pain on use.  

The Board has also considered other applicable Diagnostic 
Codes.  Except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14, which states that evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 
Vet. App. 259 (1994), the Court held that the described 
conditions in that case warranted 10 percent evaluations 
under three separate diagnostic codes, none of which had a 
rating criterion the same as another.  The Court held that 
the conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262.

Therefore, the Board has considered whether a separate 
compensable evaluation is warranted for the residual scarring 
of the appellant's right index finger or for the numbness in 
the right index finger.

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for: scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion, area or 
areas of 144 square inches (929 sq. cm.) or greater.  

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

Here, while there have been complaints of pain in the right 
index finger, there is no clinical evidence of record to 
demonstrate that either scar is tender or painful on 
examination or that any limitation of function is caused by 
either scar.  In addition, the appellant's scars do not cover 
an area even approaching 144 square inches and there is no 
clinical evidence of record that the right index finger scars 
are unstable.  Thus, the provisions of these codes and the 
Note following them, do not provide a basis for the 
assignment of a separate compensable evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7805.

Therefore, none of the Diagnostic Codes discussed above 
provide a basis for an increased rating for the right index 
finger disability.  The rating schedule does not provide a 
basis for an increased evaluation for the appellant's right 
index finger disability given the physical findings in this 
case and a rating in excess of 10 percent for appellant's 
service-connected residuals of a right index finger injury is 
not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.68, 4.71a, 4.118, 4.124a, Diagnostic 
Codes 5153, 5225, 7804, 7805.

However, in this case, the appellant has complained of some 
numbness, as well as weakness, in the right hand.  VA medical 
examination has yielded a finding of reduction in sensation 
on the extensor surface of the index finger.  

Mild incomplete paralysis, neuritis or neuralgia of the 
median nerve of the major or minor extremity warrants a 10 
percent evaluation.  38 C.F.R. § 4.124, Diagnostic Codes 
8515, 8615 and 8715.  A 30 percent evaluation is warranted 
for moderate incomplete paralysis of the median nerve of the 
major upper extremity.  A 50 percent evaluation for the major 
extremity requires severe incomplete paralysis.  38 C.F.R. 
§ 4.124a, Code 8515.  The term "incomplete paralysis" with 
this and other peripheral nerve injuries indicates impairment 
of function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  The clinical evidence of 
record demonstrates the existence of decreased sensation of 
the right index finger - therefore, a separate 10 percent 
evaluation is warranted for that disability.

However, the Board finds that an evaluation in excess of 10 
percent is not warranted under the criteria of Diagnostic 
Code 8515 for paralysis of the right median nerve.  The 
objective findings of the June 2005 VA examination indicate 
that the appellant has no more than a mild incomplete 
paralysis of the median nerve.  The appellant demonstrated 
only a slight decrease in sensation.  The appellant is 
already compensated under Diagnostic Code 5225 for loss of 
range of motion.  As such, more than mild incomplete 
paralysis of the median nerve is not demonstrated in light of 
the appellant's complaints and the clinical findings of 
record.  Therefore, the clinical evidence of record supports 
the assignment of a 10 percent evaluation, but not more, for 
the wholly sensory disability of the right index finger.

In arriving at the above conclusions, the Board has 
considered the history of the veteran's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  Nevertheless, the Board has found that an 
increased rating, based on the considerations of the Deluca 
case, is not appropriate.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.

The Board also concludes that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1).  In the present 
case, the Board notes that there is no contention or evidence 
submitted that the disorder is so unusual as to render 
application of the regular schedular provisions impractical, 
warranting application of 38 C.F.R. § 3.321.  In addition, 
there has been no showing that the appellant's residuals of 
surgical repair of an injury to the right index finger have 
necessitated any periods of hospitalization.  In the absence 
of such factors, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Floyd v. Brown, 9 Vet. App. 
88 (1996).


In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.


ORDER

An evaluation in excess of 10 percent for the orthopedic and 
scarring residuals of the right index finger injury is 
denied.

Entitlement to a separate 10 percent disability rating for 
the right index finger neurologic disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


